Citation Nr: 1753925	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to March 31, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1964 to May 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a videoconference hearing before a member of the Board and was scheduled for that hearing in April 2017.  In March 2017, the Veteran requested a postponement of his hearing due to an impending surgery, and his hearing was rescheduled.  However, in an April 2017 statement, the Veteran withdrew his requested for a Board hearing.  Therefore, there is no bar to proceeding with a final decision at this time. 


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for PTSD was received on October 21, 2004, and his claim was denied in a December 2005 rating decision.

2.  Official service personnel records (SPRs) that were in existence at the time of the December 2005 denial of entitlement to service connection for PTSD were received in July 2009, and in part, formed the basis of the grant of entitlement to service connection for PTSD in a May 2010 rating decision.

3.  The Veteran has had PTSD related to active service since at least October 21, 2004, which is the date of his original claim for service connection for PTSD. 





CONCLUSION OF LAW

The criteria for an effective date of October 21, 2004, but not earlier, have been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date of at least October 21, 2004, for the award of service connection for PTSD is warranted due to his experiences in the Republic of Vietnam.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).  The "date entitlement arose" has been interpreted to mean the date when the claimant met the requirements for the benefits sought.  38 U.S.C. § 5110 (a). 

The Veteran's period of service was from November 1964 to May 1966.  VA received the Veteran's original claim for service connection for PTSD on October 21, 2004.  A December 2005 rating decision, in pertinent part, denied entitlement to service connection for PTSD based on no verified in-service stressor.  A December 10, 2005, notice letter advised the Veteran of the December 2005 rating decision and his appellate rights.  The Veteran did not appeal that decision and the Board finds that the December 2005 rating decision is final.  38 C.F.R. § 20.1103. 

In May 2010, a rating decision granted service connection for PTSD, based on the Veteran's submission of his service unit records which confirmed enemy attacks on his battalion, thereby verifying the Veteran's claimed in-service stressor.  

For purposes of historical background concerning the current 38 C.F.R. § 3.156, in June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156 regarding reconsideration of decisions on the basis of newly discovered service department records.  VA ultimately amended 38 C.F.R. § 3.156 (c) by adding Section (c) (1) which provides: notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c) (1).  In the proposed rule changes contained in the Federal Register, VA explained that 38 C.F.R. § 3.156 (c) (1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR, now JSRRC) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for posttraumatic stress disorder.  70 Fed. Reg. at 35, 388.  

VA limited 38 C.F.R. § 3.156 (c)(1) by adding 38 C.F.R. (c) (2) which provides: Paragraph (c) (1) of this section does not apply to records that VA could not have been obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, JSRRC, or from any other source.  38 C.F.R. § 3.156 (c) (2). 

With respect to the above, the Court has held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156 (c) governed the interpretation of the pre-amendment 38 C.F.R. § 3.156 (c).  The Court later held that under either pre-amended or amended 38 C.F.R. § 3.156 (c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011). 

In connection with his original claim for service connection for PTSD in October 2004, the Veteran reported combat and living trauma sustained in Vietnam.  The RO obtained the Veteran's service treatment records (STRs).  Additionally, upon review of the record, a January 2005 request for information clearly illustrates that the RO also requested the Veteran's service personnel records (SPRs).  However, there is no indication that the Veteran's SPRs were received or considered in the decision by the AOJ.  The Veteran's SPRs did not appear to be of record until the Veteran's request to reopen his claim, and the SPRs were not listed amongst the evidence considered in the December 2005 rating decision.  The crux of the December 2005 denial stated that the Veteran's stressor was unverifiable and that the evidence was insufficient to demonstrate that the Veteran had engaged in combat or come under enemy fire while serving in Vietnam.  

A petition to reopen the previously denied claim for service connection for PTSD was received by VA on March 31, 2008.  In an April 2008 statement, the Veteran reported the stress of enduring enemy fire in combat, as well as a time when he was bitten by an insect in a foxhole which contributed to his extreme stress.  

In April 2010, the Veteran was afforded a VA examination for the first time in connection with his PTSD claim.  The examiner stated that there appeared to be no distinct pre-trauma risk factors present, and that the Veteran's major impairments were as due to his service trauma.  The examiner stated that the prognosis for the Veteran was poor without proactive medication and individual psychotherapy, and noted that he was experiencing total occupational and social impairment.  

Thereafter, service connection was granted and rated at 100 percent by a May 2010 rating decision.  The RO assigned an effective date of March 31, 2008, the date VA received the Veteran's request to reopen the claim for service connection for PTSD.  The rating decision specifically noted that the Veteran's in-service stressor was verified based on the submission of his SPRs.  

Here, the Board finds that the factual circumstances of this case are analogous to Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  The Veteran's SPRs were in existence at the time of the Veteran's initial claim in October 2004.  Further, it seems that the Veteran provided sufficient information for VA to recognize the need to request the records.  However, there seems to be no indication that the Veteran's SPRs were actually received or considered in the determination of his claim at that time.  It is undisputed that at the time the Veteran's claim was previously denied, it was for lack of a verifiable, in-service stressor and that VA had before it his dates of service in Vietnam and the Veteran's assertion of experiencing combat.  As noted by the May 2010 rating decision, the Veteran's stressor was deemed verified simply by considering his SPRs.  The Board finds that the official SPRs provided later by the Veteran are the type of records contemplated by 38 C.F.R. § 3.156 (c).  Therefore, the Board finds that an earlier effective date is warranted under 38 C.F.R. § 3.156 (c) in this case because additional service department records that had been requested, but not associated with the claims file when VA previously denied the claim in December 2005, were later obtained by the RO and led to a grant of service connection.

Given the foregoing, the Board finds that the preponderance of the evidence is for the claim.  Therefore, the Board finds that the earliest possible effective date for the award of service connection for PTSD is October 21, 2004, the date of VA's receipt of the original service connection claim.  38 C.F.R. § 3.156 (c) (3), 3.400 (2017). 


ORDER

Entitlement to an effective date of October 21, 2004, but not earlier, for the award of service connection for PTSD is granted. 




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


